Opinion bv
Mr. Chief Justice Sterrett,
In view of the gravity of the crime of which the prisoner was convicted, we have carefully examined the record, in connection with the stenographer’s notes of testimony, and are fully satisfied that no substantial error was committed in the trial. The testimony was quite sufficient to show that the death of George H. Martin was caused by a pistol-shot wound, inflicted by some one with intent to kill; and, it also tended strongly to prove that the prisoner was the guilty agent. All the facts and circumstances connected with the shooting, including the presence of the prisoner at or about the time it occurred, his previous threats, immediate flight, arrest in a neighboring state, etc., all point to him as the person who intentionally and feloniously fired the fatal shot. All these facts and circumstances-, if true, are consistent with his guilt, and at the same time irreconcilable with any other reasonable theory, arising out of the testimony. Without undertaking to summarize the testimony or to refer specially to any part of it, we have no doubt it was proper for the consideration and determination of the jury; and to them it was submitted by the *508learned president of the oyer and terminer in a clear and comprehensive charge, which appears to be free from any error of which the prisoner has any just reason to complain. Guided by his explicit instructions as to what was necessary to justify a verdict of guilty, the jury must have found that the fatal shot was fired by the prisoner, without any justification or excuse, and with specific intent to take the life of deceased- As already intimated, the evidence was quite sufficient to justify the jury in finding all the facts necessary to constitute 'murder of the first degree.
It would serve no useful purpose to notice the specifications of error in detail. We have given to each and all of them that consideration which their importance to the prisoner demands, and have failed to discover therein, or in any part of the record, any error that would justify us in reversing the judgment.
The judgment of the court of oyer and terminer of Cumberland county is therefore affirmed; and, to the end that said judgment may be executed, it is ordered that the record be forthwith remitted to said court.